Case 1:19-cv-01879-MKB-LB Document 1 Filed 03/26/19 Page 1 of 17 PageID #: 1
        ORIGINAL                                        brodie,j.                          P'LED
                                                                                  II«» JN CLERK'S OFFICE
                                                                                  U.S.DISTRICT COURT  E.D.N.Y.
 UNITED STATES DISTRICT COURT                                                      ★     MAR 26 2019
 EASTERN DISTRICT OF NEW YORIC
                                                                                    BROOKLYN OFFICE
 TYRONE P. LEE,                                               NOTICE OF PETITION
                               Petirioner,                    FOR A WRIT OF HABEAS
                                                              CORPUS PURSUANT TO
         -against-                                            28 U.S.C. 2254



 EARL BELL,SUPERINTENDENT
 CLINTON CORRECTIONAL FACILITY,
                                                                                     -T l)g^
                               Respondent.




                                             PETITION


 1. (a) Name and location of court that entered the judgment of conviction you are challenging:

         County Court, Orange County,255-275 Main Street Goshen, New York 10924


   (b) Criminal Docket or case number (if known): 2014-273 [Orange County]



 2.(a) date of the judgment of conviction (if known):

                 April 6, 2016

   (b) Date of sentencing: same as above



 3. Length of sentence 7 and Va to 15 years, 2 to 4 years, and 1 Vz to 3 years, which were ordered to
 run consecutively to each other, and concurrent with 4 Yz to 9 years imposed in Westchester County

[Ind. No.: 14-1128]. These sentences were capped, pursuant to Penal Law § 70.30 for an aggregate

 sentence of 10 to 20 years.
Case 1:19-cv-01879-MKB-LB Document 1 Filed 03/26/19 Page 2 of 17 PageID #: 2



 4. In this case, were you convicted on more than one count or more than one crime?

         Yes^            No




 5. Identify aU crimes of which you were convicted and sentenced in this case:



         Grand larceny in the second degree [P.L. § 155.40(1); Identity theft in the first degree [P.L.

§ 190.80 (1)](13 counts), and scheme to defraud in the first degree [P.L. 190.65(1)(b)].



 6.(a) What was your plea? (Check One)

        (1) Not Guilty       X                  (3) Nolo Contendere

        (2) Guilty                             (4) Insanity           _

        (b) If you entered a guilty plea to one count or charge and not a guilty plea to another count

 or charge, what did you plea guilty to and what did you plea not guilty to?

                         Not gudty on all counts.

        (c) If you went to trial, what kind of trial did you have?(Check one)

                Jury     X            Judge Only



7. Did you testify at either a pretrial hearing, trial or post trial hearing?

                 Yes                   No     X




8. Did you appeal, answer the following:

        (a) Name of Court: Appellate Division, Second Department, 45 Monroe Place, Brooklyn,

New York 11201


        (b) Docket or case number: 2016-04954
Case 1:19-cv-01879-MKB-LB Document 1 Filed 03/26/19 Page 3 of 17 PageID #: 3



       (c) Result: Affirmed

       (d) Date of result (if you know): October 10,2018

       (e) Citation to the case (if you know): 165 A.D.3d 838(2 Dept. 2018)

       (Q Grounds raised: 1) The attorney generals insistent upon bringing indictment in various

jurisdictions regarding the same alleged criminal enterprise violated the prohibitions against double
jeopardy; 2) The verdict below was based upon legally insufficient evidence and was not proven

beyond a reasonable doubt.

       9. Did you seek further review by a higher state court?

       Yes    X                   No

       If yes, answer the following:

       (1) Name of Court: Court of Appeals

       (2) Docket or case number (if you know):

       (3) Result: leave denied

       (4) Date of Result: January 29, 2019

       (5) Citation of the case:

       (6) Grounds raised: Same as above [see: 8(f)]

       (b) Did you file a petition for certiorari in the United States Supreme Court?

               Yes                No   X

       If yes, answer the following:

       (1) Docket or case Number (if you know):

       (2) Result:

       (3) Date of Result (if you know):

       (4) Citation to the case (if known):
Case 1:19-cv-01879-MKB-LB Document 1 Filed 03/26/19 Page 4 of 17 PageID #: 4



 10. Other than direct appeals listed above, have you previously filed any other petitions, applications,

 or motion concerning this judgment of conviction in any state court?

                Yes             No

 11. If your answer to question 10 was "Yes", give the following information:

        (a)(1) Name of court:

        (2) Docket or case number (if you know):

        (3) Date of filing (if you know):

        (4) Nature of the proceeding:

        (5) Grounds raised:

        (6) Did you receive a hearing where evidence was given on your petition, application, or

 motion?


                Yes                     No     X

        (7) Result:

        (8) Date of Result (if you know):

        (b) If you filed any second petition, applications, or motion, give the same information.

        (1) Name of Court:

        (2) Docket or case number (if you know):

        (3) Date of filing (if you know):

        (4) Nature of proceeding:

        (5) Grounds raised:

        (6) Did you receive a hearing where evidence was given on your petition, application, or

 motion?


                Yes                     No     X

        (7) Result:
Case 1:19-cv-01879-MKB-LB Document 1 Filed 03/26/19 Page 5 of 17 PageID #: 5




        (8) Date of Result (if you know):

        (c)If you filed any second petition, application, or motion, give the same information:
        (1) Name of Court:

        (2) Docket or case number (if you know):

        (3) date of filing (if you know):

        (4) Nature of proceeding:

        (5) Grounds raised;



        (6) Did you receive a hearing where evidence was given on your petition, appHcation, or
motion?


                Yes                         No   X

        (d) Did you appeal to the highest state court having jurisdiction over the action taken on
your petition, application, or motion?

        (1) First Petition:              Yes X         No

        (2) Second Petition:             Yes           No

        (3) Third Petition;              Yes           No

        (e) If you did not appeal to the highest state court having jurisdiction, explain why you did
not:



12. For this petition, state every ground on which you claim that you are being held in violation of
the constitution, laws, or treaties of the United States, [attach additional pages if you have more than

four grounds, and state the facts supporting each ground]



Caution: To proceed in the federal court, you must ordinarily first exhaust (use up) your available
state-court remedies on each ground on which vou request action in federal court. Also, if vou fad to
set forth all the grounds in this petition, you may be barred from presenting additional grounds at a
later date.
Case 1:19-cv-01879-MKB-LB Document 1 Filed 03/26/19 Page 6 of 17 PageID #: 6




          GROUND ONE; 1) The attorney generals insistent upon bringing indictment in various

jurisdictions regarding the same alleged criminal enterprise violated the prohibitions against double

jeopardy.

          (a) Supporting facts: [do not argue or cite case law. just state the specific facts that support

claim].

          By motion dated February 16, 2016, the defense argued that Orange County Indictment was

barred on Double Jeopardy grounds. This motion was based on the fact that the attorney general

has brought successive prosecutions against petitioner in Westchester County, Bronx County,

Orange County and Queens County, all arising out of the same alleged criminal enterprise. The

attorney general had offered Petitioner a package deal in Westchester that would have covered the

Bronx case.


          During plea negotiations in Westchester, the attorney general advised Petitioner that, if he

did not take the package deal, the attorney general would bring additional charged against him in

Orange County. After petitioner refused this offer, and obtained a more favorable sentence than the

attorney general had requested by pleading to he entire docket, the attomey general brought the

subject indictment in Orange County. When Petitioner refused the attomey general's global

disposition in Orange County to cover the newly filed Orange County indictment and the old Bronx

indictment (and the unrelated Dutchess County case), the attorney general then threatened that, if

petitioner did not reconsider, he would indict his mother on a charge related to booking a flight for
petitioner using a false name.

          Petitioner refused the offer and the attomey general then obtained a new indictment against

petitioner and his mother in Queens County. The attorney general readily admitted that it would

have covered both the Bronx Indictment and the Queens Indictment,if petitioner took the plea deal
Case 1:19-cv-01879-MKB-LB Document 1 Filed 03/26/19 Page 7 of 17 PageID #: 7




 offered in Orange County. The Bronx and Queens Indictments were clearly being used for leverage
 only.

         Petitioner argued that the allegations against him in Orange County were the product of one
 single criminal venture (one criminal transaction) characterized by his allegedly umque modus
 operandi." The attorney general's longstanding position was that petitioner organized the Wachovia-
 Wells Fargo scheme at issue in Orange county. In support, on October 20, 2015, the attorney
general submitted an affirmation which stated at page 12, that petitioner organized and perpetuated
 a series of nearly identical identity theft schemes. All of Petitioner's schemes shared the same unique
 modus operandi..."(emphasis added).

         This affirmation, in paragraph 12, set forth the various elements common to Orange and
 Westchester indictments, in paragraph 13,it alleges that the "scheme" continued until 2014, and that
 paragraph 14 alleges that Petitioner made admissions in 2014 tying the current charges to the
 ongoing identity theft and larceny schemes, making it clear that Petitioner was the "hub and
 Organizer" of the continuous scheme.

         Likewise, paragraphs 15 made it clear that when search warrant was issued in 2014, at
 petitioner's apartment, the attorney general found information related to the Wachovia-Wells Fargo
 case at issue in Orange County, and the charge case (that was prosecuted in Westchester). In
 paragraph 16, the attorney general states "that although evidence of Wachovia-Wells Fargo case,
 including the 'key evidence' that for the first time connected Petitioner to Wells Fargo case was
 recovered in Bronx Warrant execution, the attorney general elected not to include the Wells Fargo

 case in the two initial indictments in Bronx County and in Westchester County.

         Moreover, paragraph 17 set forth further information alleging that petitioner was the "hub
 and organizer" of the continuous scheme and how schemes are related. In paragraph 18, it alleges
 that petitioner continued to use information obtained from Wachovia-Wells Fargo into 2014 as part
Case 1:19-cv-01879-MKB-LB Document 1 Filed 03/26/19 Page 8 of 17 PageID #: 8




 of his continuing scheme. The attorney general states in paragraph 19 that "the same unique and
 specific modus operandi in the Wells Fargo, Chase,Bank of America(BOA)schemes."
        This paragraph may have contained the key as to why the attorney general chose to leave

 Wells Fargo allegations out of the Westchester indictment, because "the petitioner's identity as the
 organizer of the Wachovia-WeUs Fargo scheme is not conclusively established by the evidence, but
 rather will be proven by the testimony of co-conspirator Nadla Figueroa and other corroborating
 evidence." Petitioner argue below, that the attorney general did not wish to taint his, apparently,
 rock solid cases that had wixe-tap, surveillance, and other concrete evidence with the charges from

 the beginning of the scheme that were not conclusively established by the evidence.
        On November 9, 2015, the attorney general in his reply affirmation stated "that four alleged

 schemes, all comprising one common scheme, began in sequential order. The allegation was that
 petitioner was still using information obtained from Wachovia in 2010 in 2014, and that the
 Wachovia scheme was stiU alive and operating in 2014. The attorney general claimed in reply,

 paragraph 13, that the 2 calls made on January 8, 2014, are "directly probative of petitioner's
 participation in the currently charged Wachovia scheme." Clearly, in various warrant and
 eavesdropping requests made to the Second Department both the Attorney General and his
 investigators characterized the scheme as continuous.

        On June 9, 2014, investigator Stasiuk stated "that petitioner and others have been operating
 a criminal enterprise (the fraud ring) specializing in the unlawful acquisition of personal
 identification information belonging to bank customers." It further stated in paragraph 4, that the

 ring unlawfully withdrew more than $725,000.00 to date. The allegations in the subject Orange
 County indictment are that petitioner stole approximately $425,000.00 from Wachovia-WeUs Fargo;
 and thus, it is clear that the $725,000.00 includes BOA,TD Bank, and Chase victim accounts.
Case 1:19-cv-01879-MKB-LB Document 1 Filed 03/26/19 Page 9 of 17 PageID #: 9




          Bolstering this position is the affirmation of Lana Milojevic, dated Februar}' 20, 2014, at
 paragraph 6, which stated that Petitioner and others have been operating "a criminal conspiracy",
 which resulted in issuance of a pen registered, and this always centered "upon Wachovia-Wells

 Fargo information. Milojevic affirmation, at paragraph 21 stated "that since at least 2010, petitioner
 has been operating a criminal enterprise specializing in the unlawful acquisition of personal
 identification information belonging to bank customers."

         According to attorney general, the Wacho\da-WeI[s Fargo, BOA,TD Bank and Chase losses

 have been identified at more than $725,000.00, and the continued investigation of Wachovia-Wells

 Fargo and BOA cases tied in the TD Bank investigation and subsequently with Chase Bank
 investigation. As of January 2014, the petitioner's fraud ring was still operating, now using the
January 2014 phone, which was utilized to call Chase Bank on Januarj'^ 8, 2014, seeking information
 about Kevin O'Brien account.


         This new (January 2014 cellphone) targeted cellphone was connected to the petitioner's

 fraud ring and, by extrapolation, that the ring is still operating and that it is still singular, ongoing
 enterprise. Petitioner argued in his motion that "all throughout its investigation of this case, in
 various warrant applications to the Appellate Division, the attomey general represented that
 petitioner's fraud ring was an ongoing single enterprise.

         (b) If you did not exhaust your state remedies on Ground One,explain why:

         (c) Direct appeal of ground One:

         (1) If you appealed from the judgment of conviction, did you raise this issue?
                  Yes      X             No

         (d) Post conviction proceedings:

         (1) Did you raise this issue through a post conviction motion or petition for habeas corpus

 in a state trial court?
Case 1:19-cv-01879-MKB-LB Document 1 Filed 03/26/19 Page 10 of 17 PageID #: 10




                  Yes                      No    X

          (2) If your answer to question (d)(1) is '^es",state:



          Type of Motion or petition:

          Name and location of the court where the motion or petition was filed:

          Docket or case number (if you know):

          Dates of the Court's decision:

          Result (attach a copy of the Court's opinion or order,if available):

          (3) Did you receive a hearing on your motion or petition?
                  Yes                      No

          (4) Did you appeal from the denial of your motion of petition?
                  Yes                      No

          (5) If your answer to question (d)(4) is "Yes" state:

          (6) If your answer to question (d)(4) is "Yes", did you raise this issue in the appeal?
                  Yes                      No

          Name and location of the court where the motion or petition was filed:

          Docket or case number (if you know):

          Dates of the Court's decision:

          Result (attach a copy of the Court's opinion or order,if available):

          (7) If your answer to question (d)(4) or (d)(5) is "No", explain why you did not raise this
 issue:



          (e) Other remedies: describe any other procedures (such as habeas corpus, admimstrative
 remedies, etc.) that you have used to exhaust your state remedies on ground one:




                                                      10
Case 1:19-cv-01879-MKB-LB Document 1 Filed 03/26/19 Page 11 of 17 PageID #: 11



            GROUND TWO: 2) The verdict below was based upon legally insufficient evidence, and

  was not proven beyond a reasonable doubt.

            (a) Supporting facts (do not argue or cite law. Just state the specific facts that support your

  claim).

            Herein, the grand larceny count alleged that money was stolen from Wachovia; however, the

  Wachovia witness testified the money was actually stolen from account holders. The next 13 identity

 theft counts alleged that money was taken from individuals. The scheme to defraud count alleged

 that money was taken from one or more individuals.

            Petitioner contends that he was prejudiced because not only were the grand larceny and

 scheme to defraud counts charged against different victims, 13 more counts of the underlying

 actions were charged against individual Hctims. Also, the text message and 3 telephone calls that

 were repeatedly played for petitioner's jury were actually made in 2014 and 2015, years after the

 transactions alleged in Orange County indictment. Most importandy, these phone calls reflected

 transactions with Chase bank, which was not alleged to be a victim in the Orange County

 indictment


            With respects to the grand larceny charge (count 1), defense counsel pointed out that the

 indictment charged petitioner with acting in concert with Figueroa in Orange County and elsewhere,

 without specifying where elsewhere is. The indictment charged them with stealing U.S. currency

 jT.584]. Counsel argued that Figueroa did not testify to stealing currency, only account information

 [id]. Counsel observed that Fusko had testified that the bank had reimbursed the customers, but that

 no money had been stolen from the bank [T. 584]. There was no evidence that any theft of money

 occurred in Orange County; aU of the thefts, according to the People's evidence, occurred in other

 states [T. 585]. With respect to the identity theft charges (13 counts); counsel pointed out that the




                                                      11
Case 1:19-cv-01879-MKB-LB Document 1 Filed 03/26/19 Page 12 of 17 PageID #: 12




  indictment again charged petitioner with acting in concert with Figueroa in Orange County, and
 "elsewhere", without specifying where "elsewhere" is. [T. 585].

  Counsel Argued:

                The people have not shown, other than Ms. Figueroa entering Orange

         County to work at the bank, the only testimony of Mr. Lee ever entering Orange

         County was to go to Wachovia Bank one time to sign a signature card to make

         himself a joint account holder on an account with Ms. Figueroa. There is nothing

         criminal about that. There is no connection between that individual account and any

         other crime in this case.


                 Ms. Figueroa stated that Mr. Lee would essentially hire other people to go

         into a bank with a false ID or a false identity, none of that happened within Orange

         County...there is no case law that would support ...the people's position that Ms..

         Figueroa essentially stealing money from the bank and then later going in is identity

         theft even if Figueroa is believed...there is no corroborating evidence whatsoever to

         show that Mr. Lee gave anybody a false identification. Nobody who went into a

         bank...testified that Mr. Lee told them to go in. there is zero corroborating evidence

         showing that Mr. Lee did anything with regard to identity theft, certainly not within

         the County of Orange.

 |T. 585-86]

                 With respect to the last count, scheme to defraud, counsel argued that no

         conduct occurred in Orange County, and further that there was no proof that

         petitioner participated in a scheme:

                There is, at best, some proof that was connected to him made a phone call

         into an automatic system, but other than that, there is no scheme to defraud.



                                                  12
Case 1:19-cv-01879-MKB-LB Document 1 Filed 03/26/19 Page 13 of 17 PageID #: 13




  [T. 587].

          Counsel further argued that case law stood for the proposition that possession of account

  information or credit card numbers does not fall under the larceny statute [T. 587-89]. The trial

  court denied the defense motion for a trial order of dismissal [T. 592].

         (b) If you did not exhaust your state remedies on Ground two, explain why:

         (c) Direct appeal of Ground Two:

                 (1) If you appealed from the judgment of conviction, did you raise this issue?

                 Yes    X                 No




         (2) If you did not raise this issue in your direct appeal, explain why:

         (d) Post conviction proceedings:



         (2) If your answer to question (d)(1) is "Yes",state:

         Type of motion or petition:

         Name and location of the court where the motion or petition was filed:

         Docket or case number (if you know):

         Date of the Court's decision:


         Result (attach a copy of the Court's opinion or order,if available):



         (3) Did you receive a hearing on your motion or petition?

                 Yes                     No




         (4) Did you appeal from the denial of your motion or petition?

                 Yes                     No




                                                    13
Case 1:19-cv-01879-MKB-LB Document 1 Filed 03/26/19 Page 14 of 17 PageID #: 14




         (5) If your answer to question (d)(4) is "Yes", did you raise this issue in the appeal?

                  Yes                        No




         (6) If your answer to question (d)(4) is 'Y'es", state:

          Name and location of the court where the appeal was filed:

          Docket or case number (if you know):

          Date of the Court's decision:


          Result (attach a copy of the Court's opinion or order, if available):

         (7) If your answer to question (d)(4) is "No",explain why you did not raise this issue:

         (e) Other remedies: describe any other procedure (such as habeas corpus, admimstrative
  remedies, etc.) that you have used to exhaust our state remedies on Ground Two:



  13. Please answer these additional questions about the petition you are filing:

         (a) Have all the grounds for relief that you have raised in this petition been presented to the
  highest state court having jurisdiction?

                  Yes _X                     No

          If your answer in "No", state which grounds have not been so presented and give your

  reason(s) for not presenting them:

         (b) Is there any ground in this petition that has not been presented in some state or federal

  coxirt? if so, which ground or grounds have not been presented, and state your reasons for not

  presenting them:




                                                     14
Case 1:19-cv-01879-MKB-LB Document 1 Filed 03/26/19 Page 15 of 17 PageID #: 15




  14. have you previously filed any type of petition, application, or motion in federal court regarding
  the conviction that you challenge in this petition?

                  Yes                     No    X

          If "Yes", state the mane and location of the court, the docket or case number, the type of

  proceeding, the issues raised, the date of the court's decision, and the result for each petition,
  application, or motion filed, (attach a copy of any court opinions or orders,if available).


  15. Do you have any petition or appeal now pending (filed and not decided yet) in any court, either
  state or federal, for the judgment you are challenging?

                  Yes                     No    X

          If "Yes", state the name and location of the court, the docket or case number, the type of

  proceeding, the issues raised:



  16. Give the name and address, if you know, of each attorney who represented you in the following

  stages of judgment you are challenging:

         (a) at preliminary hearing:

         (b) at arraignment::

         (c) at trial:

         (d) at sentencing:

         (e) on appeal: Alex Smith, Esq.6 North Street, Middletown, New York 10940.
         (Q In any post conviction proceeding:

         (g) On appeal from any ruling against you in a post conviction proceeding:

  17. Do you have any future sentence to serve after you complete the sentence for the judgment that
  you are challenging?



                                                        15
Case 1:19-cv-01879-MKB-LB Document 1 Filed 03/26/19 Page 16 of 17 PageID #: 16



                    Yes                     No    X

            if so, give name and location of court that imposed the other sentence you will serve in the

  future:


            (a) give the name of court that imposed the sentence:

            (b) give the date the other sentence was imposed:

            (c) Give the length of the other sentence:

            (d) Have you filed, or do you plan to file, any petition that challenges the judgment or

  sentence to be served in the future?

                    Yes                             No        X

  18. Timeliness of Petition: If your judgment of conviction became Ifinal over one year ago, you must

  explain why the one year statute of limitations as contained in 28 U.S.C. 2244(d) does not bar your
  petition.

            The decision became final on 1/29/19, when the Court of Appeals denied leave and

  therefore, this petition is timely.

            Petitioner asks this court to issue a Writ of Habeas Corpus vacating his conviction and

  ordering his immediate release.

            I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and

  correct and that this petition for a writ of habeas corpus was placed in the prison mailing system on


  Executed:




                                                   Tyrone P. Lee #16-A-3013
                                                   Petitioner [Pro se]
                                                   Clinton Correctional Facility
                                                   Box 2001
                                                   Dannemora, N.Y. 12929




                                                         16
                                                                                         ,]feiiif
                                                                    'si ! .:'f.'lf;?>8




                                                                                                    4i:iisii|isyi:a?aii
                                      I ;■ i.y,
                                                                                                                               Case 1:19-cv-01879-MKB-LB Document 1 Filed 03/26/19 Page 17 of 17 PageID #: 17




                                          iil'ii',;": t:                                                                  SiMfliJi;
                                     Jfe: f|jl'#i".'
                        :;i;;2Qi
"IPfSfP
:£{uiL.iaL^g£!i£--'J;   ^   •   -..-fL jfi* r.M;';! . J* «   -Vji                                           lLiliL~!i:l
